Citation Nr: 0727784	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  05-21 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a 
postoperative pilonidal cyst with perianal abscess, from 
April 29, 2004 through May 18, 2005; July 1, 2005 through 
August 11, 2005; October 1, 2005 through June 19, 2006; 
August 1, 2006 through November 5, 2006; and from January 1, 
2007 to the present.  

2.  Entitlement to a rating in excess of 10 percent for a low 
back strain.

3.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right great toe.  

4.  Entitlement to a compensable rating for a right testicle 
growth.  

5.  Entitlement to a compensable rating for allergic 
rhinitis.  

6.  Whether the reduction in rating from 10 percent to a 
noncompensable rating for the veteran's gastroesophageal 
reflux disease (GERD) was proper.  

7.  Entitlement to a rating in excess of 10 percent for 
gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to July 
1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in March 2005, a 
statement of the case was issued in May 2005, and a 
substantive appeal was received in July 2005.   

The Board notes that the veteran requested an RO hearing; 
however, in a November 2005 Statement in Support of the Claim 
(VA Form 21-4138), he accepted a VA examination in lieu of 
the hearing.  

The issue of entitlement to a rating in excess of 10 percent 
for GERD is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran's service connected postoperative pilonidal 
cyst with perianal abscess is manifested by constant leakage 
of pus that occasionally requires drainage (for which the 
veteran receives a 100 percent rating); it is not manifested 
by extensive leakage or by a severe (or complete), persistent 
prolapse of the rectum.

2.  The veteran's service-connected low back strain is 
manifested by pain at extreme ranges of motion and occasional 
incapacitating episodes; it is not manifested by forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis; or 
incapacitating episodes having a duration of two to four 
weeks over the past 12 months.  

3.  The veteran's service-connected degenerative joint 
disease of the right great toe is manifested by occasional 
moderate pain and swelling; it is not manifested by 
moderately severe malunion or nonunion of the tarsal or 
metatarsal bones; the disability is no more than moderate.

4.  The veteran's service-connected right testicle growth is 
manifested by occasional pain; it is not manifested by renal 
dysfunction or voiding dysfunction

5.  The veteran's service-connected allergic rhinitis is 
manifested by seasonal congestion, itchy and watery eyes, and 
difficulty breathing through the nose; it is not manifested 
by greater than 50 percent obstruction of nasal passage on 
both sides or complete obstruction on one side.

6.  A preponderance of the evidence does not support a 
finding of an improvement in the ability to function under 
ordinary conditions of life and work sufficient to warrant a 
reduction from a 10 percent rating to a noncompensable rating 
for GERD, effective April 29, 2004.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 30 percent for the veteran's service-connected 
postoperative pilonidal cyst with perianal abscess have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Codes 7332-7334 (2006).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
low back strain have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 
5235-5243 (2006).

3.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
degenerative joint disease of the right great toe have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Codes 5283-5284 (2006).

4.  The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected right testicle 
growth have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Code 7529 
(2006).

5.  The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected allergic 
rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Code 6522 
(2006).

6.  The criteria for restoration of a 10 percent rating for 
GERD from April 29, 2004 have been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.159, 
3.344 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claims in April 2004.  In May 2004, a VCAA letter was 
issued to the appellant.  This letter effectively notified 
the appellant of what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  Since the May 2004 VCAA notice 
preceded the October 2004 rating decision, there is no defect 
with respect to the timing of the VCAA notice.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Although the present appeal involves the issue of increased 
ratings, VA believes that the Dingess/Hartman analysis must 
be analogously applied.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims, but there had been no notice of the 
method by which the VA determines disability ratings or 
effective dates.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant a letter in 
May 2004 in which it advised the appellant what information 
and evidence is needed to substantiate his claims, what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claims.  Moreover, the RO 
sent the veteran a May 2007 correspondence that fully 
complied with Dingess.

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and VA 
examinations.  There is no indication of relevant, 
outstanding records which would support the appellant's 
claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issues on appeal.

Increased Ratings

The present appeal involves the veteran's claims that the 
severity of his service-connected disabilities warrants 
higher disability ratings.  Disability evaluations are 
determined by the application of VA's Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994). 

Postoperative pilonidal cyst
The Board notes that the veteran has been service connected 
for a postoperative pilonidal cyst and been rated at 10 
percent disabled since August 1, 1997.  On April 29, 2004, 
the VA received the veteran's increased rating claim.  The RO 
initially denied the claim in its October 2004 rating 
decision.  The RO then issued a March 2006 rating decision in 
which it granted an increased rating to 30 percent, effective 
April 29, 2004 (the date of receipt of the increased rating 
claim).  It also granted 100 percent ratings from May 19, 
2005 through June 30, 2005; and from August 12, 2005 through 
September 30, 2005 based on surgical or other treatment 
necessitating convalescence (pursuant to 38 C.F.R. § 4.30).  
The RO then issued rating decisions in November 2006 and 
March 2007 in which it granted 100 percent disability ratings 
for the veteran's disability from June 20, 2006 through July 
31, 2006; and November 6, 2006 through December 31, 2006 
based on surgical or other treatment necessitating 
convalescence.  After each 100 percent rating period, the 
veteran's rating returned to 30 percent. 

The Board notes that though the RO increased the veteran's 
rating from 10 percent to 30 percent (effective April 29, 
2004), and has granted several 100 percent ratings for 
surgery or other treatment, the increased ratings do not 
constitute a full grant of the claim.  

The veteran's service-connected disability is not 
specifically mentioned in the rating criteria.  As such, the 
disability must be rated using rating criteria that address 
similar symptomatology.  The veteran's postoperative 
pilonidal cyst with perianal abscess has been rated by the RO 
under the provisions of Diagnostic Code 7334 (prolapse of the 
rectum).  Under this regulatory provision, prolapse of the 
rectum that is mild with slight or occasional moderate 
leakage warrants a 10 percent rating.  A 30 percent rating is 
warranted for prolapse of the rectum that is moderate, 
persistent or frequently occurring.  A 50 percent rating is 
warranted for prolapse of the rectum that is severe 
(complete), persistent.  

In addition, the veteran's condition may also be evaluated 
under Diagnostic Codes 7332 and 7333.  Under Diagnostic Code 
7332, impairment of sphincter control of the rectum or anus 
will be evaluated as noncompensable if the condition is 
healed or has occasional moderate leakage.  A 10 percent 
evaluation will be awarded for constant slight or occasional 
moderate leakage.  A 30 percent evaluation will be granted 
for occasional involuntary bowel movements, necessitating 
wearing of pad. A 60 percent evaluation is warranted where 
there is extensive leakage and fairly frequent involuntary 
bowel movements.  A maximum 100 percent evaluation will be 
awarded for complete loss of sphincter control.

Finally, under Diagnostic Code 7333, stricture of the rectum 
or anus will be awarded a 30 percent evaluation for moderate 
reduction of lumen, or moderate constant leakage.  A 50 
percent evaluation will be awarded for great reduction of 
lumen, or extensive leakage.  A maximum 100 evaluation will 
be awarded where the condition requires a colostomy.

The veteran underwent a VA examination in July 2004.  He 
reported that he suffered from rectal abscesses at least 
twice per year (the most recent one occurring in May 2004).  
The abscess was drained and he was put on antibiotics.  
During flare-ups, he stated that he experiences pain in his 
rectum that is moderate to severe in intensity; it was 
usually relieved by draining the abscess.  During the flare-
ups, he also notices pain during bowel movements.  Pain was 
relieved by taking stool softeners.  The veteran denied 
having any problems with rectal sphincter control.  He 
reported a constant drainage of the abscess which he 
apparently likened to fecal leakage.  It appeared however, 
that he does not have fecal leakage.  Instead, he had an open 
abscess that constantly drains pus.  He denied having any 
involuntary bowel movements.  Since his May 2004 surgery, he 
reported that he has to use some pads because of the 
drainage.  He uses three to four pads per day.  

Upon examination, there was mild tenderness to deep palpation 
of the rectal area.  The examiner did not perform a complete 
examination because he did not want to alter the surgical 
results.  However, he noted that there was evidence of 
persistent drainage and pain.  He diagnosed the veteran with 
recurrent perianal abscesses.  

The veteran underwent a VA examination in February 2006.  He 
stated that his disability over the years is associated with 
some flare-ups of his rectal abscess that most recently 
occurred a year ago.  However, he reported that the condition 
was getting worse because he has now been diagnosed with 
rectal fissures and must have them drained every four weeks.  
He stated that his most recent drainage was in August 2005.  
Even after drainage, there is severe pain (though the 
examiner noted that the veteran did not appear to be in 
constant severe pain during the examination).  Instead, the 
pain is associated with flare-ups that last from seven hours 
long to all day long.  He reported that he gets treatment 
from his primary care physician every two to three weeks to 
try to drain the abscess.  He denied having any fecal 
leakage; but noted that the abscess drains daily.  He denied 
involuntary bowel movements.  He reported occasional rectal 
bleeding (mostly blood on toilet paper).  He also had 
hemorrhoids; but he said that they are not causing any 
problems.  He had been instructed to take a sitz bath three 
times per day.  The disability affects his daily activities 
in that he is unable to take care of his home.  He gets 
frustrated because of the recurrent abscess.  Due to daily 
flare-ups, the veteran has been losing two to three weeks of 
work.  When he is at his job (as a railroad engineer), he is 
able to perform his duties there.    

Upon examination, there were no obvious abscesses noticed 
around his rectum.  The examiner did not palpate any 
abscesses.  He noted that the veteran had good sphincter 
control.  He did not note any fissures, but the veteran had 
some tissues smeared with a greenish secretion that was more 
likely secondary to the serosal secretion of his previous 
abscess from the day before.  There was mild pain to deep 
palpation.  The guaiac test was done and it was negative.  
The examiner opined that there were no problems due to any 
recent or present abscesses of his rectum at the present 
time.  

The veteran underwent another VA examination in January 2007.  
He noted that he underwent surgery in November 2006 for 
drainage of the perianal abscess.  He stated that the 
condition usually heals, but that there is still constant 
oozing of pus, for which he constantly uses pads.  Current 
treatment consisted of sitz baths at least 2-3 times a day.  
He denied being on antibiotics or pain medications.  

Upon examination, there was no evidence of fissures or gross 
bleeding.  Guaiac stool was negative.  Rectal lumen was lax.  
He was diagnosed with recurrent pilonidal cysts with 
abscesses, described as stable at the present time.    

These VA examinations, as well as the outpatient treatment 
records, reflect that the veteran's condition is manifested 
not by fecal leakage or involuntary bowel movements, but by 
leakage of pus.  Nevertheless, this is comparable in that it 
results in the veteran having to wear absorbent pads.  

In order to warrant a rating in excess of 30 percent, the 
veteran's condition would have to be manifested by extensive 
leakage and fairly frequent involuntary bowel movements 
(Diagnostic Code 7332); great reduction of lumen, or 
extensive leakage (Diagnostic Code 7333); or severe (or 
complete), persistent prolapse of the rectum (Diagnostic Code 
7334).    

The medical records indicate that the veteran's perianal 
abscess constantly leaks pus; however, the amount of leakage 
can be characterized as slight, or at least, no more than 
moderate.  The condition is not manifested by extensive 
leakage.  Furthermore, there is no evidence that the 
veteran's disability is manifested by severe (or complete), 
persistent prolapse of the rectum.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 30 percent must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Low back strain
The veteran's service-connected low back strain was initially 
evaluated under Diagnostic Code 5295 (in an August 1997 
rating decision).  The Board notes that the VA revised the 
criteria for diagnosing and evaluating the spine, effective 
September 2003.  See 68 Fed. Reg. 51454- 51456 (Aug. 27, 
2003) (effective September 26, 2003).  In the present case, 
the veteran submitted his claim for increase in April 2004. 
Thus, only the current rating criteria are applicable.  

The Diagnostic Codes for the spine are as follows:  5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also diagnostic code 
5003); 5243 Intervertebral disc syndrome.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;
	
3)  30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4)  40 percent -- Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine is 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;

5)  50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6)  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (Combined Ratings Table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination.  

The veteran underwent a VA examination in July 2004.  He 
complained of constant mild to moderate pain that was 
associated with daily flare-ups in the morning with severe 
pain that usually lasts 25 to 35 minutes.  The pain radiated 
to his right leg and right thigh.  He also complained of 
increased stiffness and lack of endurance, but no weakness or 
fatigue.  Treatment includes Tramadol 50 mg. tablets that he 
takes once a day.  Aggravating factors include lifting more 
than 60-70 pounds; prolonged walking, bending, and sitting; 
and climbing ladders.  He used a back brace at work.  He had 
not had surgery.  He stated that the disability slowed him 
down; but that he was able to do all his duties at home and 
on the job. 

Upon examination, there was no muscle spasm.  Forward flexion 
was to 90 degrees with only discomfort felt with this 
movement.  During repetitive motion of the lower back 
flexion, there were no signs of fatigability or changes in 
the flexion.  The examiner estimated that during flare-ups, 
there were no changes to the veteran's back flexion.  He also 
opined that the veteran did not have any functional 
limitations due to his lower back.  The veteran was able to 
extend backwards 30 degrees with no pain or discomfort.  
Lateral flexion was to 30 degrees bilaterally with no pain or 
discomfort.  Rotation was to 3 degrees with discomfort felt 
on the right side of his back.  He had mildly positive 
Waddell testing for nonorganic signs of pain that basically 
was manifested by positive simulation testing.  There was no 
gait abnormality.  The veteran could walk on his toes and 
heels with no difficulty.  He was diagnosed with an unchanged 
mild chronic back strain.    

The veteran underwent another VA examination in February 
2006.  He noted the same daily flare-ups in the mornings; and 
he added that he now experiences flare-ups late at night, 
with moderate pain lasting 4-5 hours.  He reported that he is 
not receiving any medical treatment.  As noted in the 
previous examination report, the veteran is able to perform 
his duties at home and at his job; but the disability slows 
him down some.  He stated that in the last 12 months, he has 
been losing 7-8 days of work as a result of his back 
disability.  He also had two periods of incapacitation in the 
last 12 months (he was in the emergency room for two days).  

Upon examination, there was mild tenderness to deep palpation 
in the lumbar area, and no muscle spasms.  Forward flexion 
was to 90 degrees with discomfort.  Extension was to 40 
degrees with discomfort.  Lateral flexion was to 40 degrees 
bilaterally with discomfort.  Rotation was to 35 degrees with 
severe pain.  The veteran showed some positive Waddell 
testing for nonorganic signs of pain that were basically 
manifested by positive simulation testing.  On repetitive 
flexion of the low back, there were no signs of fatigability 
or other changes.  Once again, the examiner opined that there 
are no changes to the veteran's back during flare-ups and 
that the veteran does not have any functional impairment.  
The examiner opined that the veteran has back pain due to 
obesity, and not due to any abnormalities of the spine.  The 
strength of lower extremities was 5/5.  He was diagnosed with 
mechanical low back pain.  

In order to warrant a rating in excess of 10 percent, the 
veteran's low back disability must be manifested by forward 
flexion of the thoracolumbar spine limited to greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine limited to greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of motion 
of the thoracolumbar spine limited to not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine limited to not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; or incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  

The Board notes that the veteran does not meet any of the 
above criteria.  Regarding incapacitating episodes, the 
veteran estimated that he missed 7-8 days of work due to his 
back disability, and spent 2 days in the emergency room.  
There is no evidence that the veteran has had incapacitating 
episodes having a total duration of two to four weeks in the 
last 12 months. 

Regarding limitation of motion, the Board notes that the 
veteran had had full range of motion albeit with some 
discomfort.  Furthermore, the veteran admitted at both his 
examinations that while his disability slows him down some; 
he is able to perform all his daily activities (including job 
related activities) without functional impairment.  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  The 
regulations explicitly take pain upon motion into account; 
therefore, application of the principles of DeLuca is 
unnecessary.  In the event, however, that the principles of 
DeLuca are applicable to the regulation, the Board has 
considered whether factors including functional impairment 
and pain as addressed would warrant a higher rating in this 
case.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The 
Board finds that there is no medical evidence to show that 
there is any additional loss of motion of the spine due to 
pain or flare-ups of pain, supported by objective findings, 
or due to excess fatigability, weakness or incoordination, to 
a degree that supports a rating in excess of 10 percent.  The 
currently assigned 10 percent rating adequately compensates 
the veteran for any pain and functional loss.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 10 percent for a low back 
strain must be denied.  See Gilbert v. Derwinski, 1 Vet. App 
49 (1990).

Right great toe
The veteran's service-connected degenerative joint disease of 
the right great toe has been rated by the RO under the 
provisions of Diagnostic Code 5283.  Under this regulatory 
provision, moderate malunion or nonunion of the tarsal or 
metatarsal bones warrants a 10 percent disability evaluation.  
A 20 percent evaluation requires moderately severe malunion 
or nonunion.  A 30 percent evaluation requires severe 
malunion. 
 
Under Diagnostic Code 5284 (regarding foot injuries), a 10 
percent rating is assigned for a moderate foot disability.  
Moderately severe foot disabilities are rated as 20 percent 
disabling, and a maximum rating of 30 percent is assigned for 
severe foot disability.  A notation following this diagnostic 
code provides that a 40 percent rating is to be assigned with 
actual loss of use of the foot.

The term "moderate" in the context of Diagnostic Codes 5283-
5284 is not defined by regulation; however, the Board notes 
that the overall regulatory scheme contemplates a 10 percent 
rating in cases of ankylosis in good weight bearing position, 
or problems so disabling that there is atrophy, disturbed 
circulation and weakness, or where there is inward bowing of 
the tendo Achilles with pain on manipulation and use, or 
definite tenderness with dorsiflexion of the great toe and 
limitation of dorsiflexion of the ankle.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5276, 5277, 5278 (2006).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran underwent a VA examination in July 2004.  He 
complained of pain to the plantar surface of the right foot 
at the level of the big toe.  The pain was only associated 
with flare-ups that depend on the activities of the day.  
However, sometimes the pain can occur while at rest.  The 
pain is moderate in intensity and usually lasts for 30 to 60 
minutes.  He reported occasional swelling in the toe and some 
calluses formation.  He has used some corrective devices with 
shoe inserts, but they did not help.  He was not receiving 
any treatment.  The condition was aggravated by prolonged 
walking or sitting.  It was alleviated by rest and soaking 
the foot in hot or warm water.  The disability slows him 
down; but he is able perform all his duties at home and at 
his job.  

Upon examination, there were no gross deformities on the 
right foot.  There was no pain to deep palpation in any 
aspect of the foot.  He had a well healed scar on the dorsal 
aspect of the big toe.  There was no pain to deep palpation 
on the big toe joint.  There was no callus formation.  There 
was no evidence of painful motion, edema, weakness, 
instability, or tenderness.  There was no evidence of 
functional limitation on standing or walking and no evidence 
of abnormal weightbearing.  On the peripheral pulses, the 
tibialis posterioris was difficult to palpate; but the 
dorsalis pedis was palpable with no problems.  X-rays of the 
right foot were normal.  Under the "diagnosis" section of 
the report, the examiner stated "degenerative joint disease 
of the right toe, not found."  

The veteran underwent another VA examination in February 
2006.  He complained that his right great toe disability has 
gotten progressively worse in the past 15 months.  He 
complained of pain, usually located in the dorsal aspect of 
the big toe.  The pain was mild to moderate in intensity and 
was usually accompanied by swelling.  He also complained of 
stiffness in the toe, and some mild lack of endurance; but no 
fatigue.  He denied the use of special shoes; but indicated 
that he used orthotics.  He was not receiving any medical 
treatment for the disability.  He used Lamisil for 
onychomycosis of the toe; but has had no treatment for his 
residuals of a seamoid bone removal.  The condition slows him 
down; but he is still able to perform all of his duties at 
home and at work.  

Upon examination of the right foot, there was no gross 
deformity.  There was no pain to deep palpation of the big 
toe joint or the area of the seamoid bone removal.  There was 
no pain to deep palpation in any aspect of the foot or upon 
manipulation of the foot.  He did have some abnormal 
weightbearing, noticed by callus formation on the lateral 
aspect of both toes.  There was no functional limitation 
noticed with standing or walking.  He was able to walk on his 
heels and on his toes without difficulty.  There was no edema 
of the foot or ankle.  The examiner noted a November 2005 
bilateral foot series in which the proximal and digital 
phalanges of the right toe on the right side were fused 
together.  There were no other abnormalities.  Joints were 
unremarkable.  The examiner diagnosed the veteran with 
residuals of great toe seamoid bone removal with secondary 
arthralgias of the right great toe.  

The Board once gain notes that in order to warrant a rating 
in excess of 10 percent, the veteran's disability must be a 
moderately severe foot injury, or be manifested by moderately 
severe malunion or nonunion of the tarsal or metatarsal.  The 
Board acknowledges the veteran's complaints of occasional 
moderate pain and swelling.  However, the veteran's 
disability has not caused any functional impairment; and it 
has not required any treatment.  Under these circumstances, 
the Board finds that the veteran's right great toe disability 
is no more than moderate.   

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 10 percent for the veteran's 
right great toe disability must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

Right testicle
The veteran's service-connected right testicle growth has 
been rated by the RO under the provisions of Diagnostic Code 
7529.  This code instructs that the disability be rated as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  

Under 38 C.F.R. § 4.115a, renal dysfunction warrants a 
noncompensable evaluation with albumin and casts with a 
history of acute nephritis; or, hypertension non-compensable 
under Diagnostic Code 7101.  A 30 percent rating is assigned 
with albumin constant or recurring with hyaline and granular 
casts or red blood cells; or, transient or slight edema or 
hypertension at least 10 percent disabling Diagnostic Code 
7101.

Under 38 C.F.R. § 4.115a, voiding dysfunction is rated 20 
percent disabled when it requires the wearing of absorbent 
materials which must be changed less than 2 times per day.

The veteran underwent a VA examination in July 2004.  He 
noted two small growths on the superior aspect of the 
testicle; but he does not receive any treatment.  He has had 
persistent microlithiasis that has been asymptomatic.  He 
also reported that a new sonogram showed that he had some 
cysts on the right testicle epididymitis that are currently 
in remission.  The examination report notes that the 
condition of the right testicle has been unchanged since two 
years ago.  

Upon examination, the testicle was normal size, with two 
small growths on the side of the epididymitis.  There was no 
overgrowth of the testicle noticed.  There was no pain to 
deep palpation of the testicles.  

The veteran underwent another VA examination in February 
2005.  He complained of mild pain to the testicle only when 
it flares-ups.  He also requires some support of his 
testicles in order to prevent some of the pain.  He is not 
receiving any treatment for the condition, as it is 
asymptomatic most of the time.  The examiner told the veteran 
that he should have an ultrasound of the testicle at least 
every year in order to see the progression of the 
microlithiasis, because it can cause testicular cancer.  He 
did not have any signs of cancer.  

Upon examination, the testicles were normal sized and there 
was no pain to deep palpation in any aspect of the testicles.  
A November 2005 ultrasound reflected that the veteran's 
epididymis of the left and multiple calcification of both 
testicles.  The examiner diagnosed the veteran with growth of 
the right testicle, asymptomatic, secondary to symptomatic 
epididymis and asymptomatic bilateral testicular 
microlithiasis.  

As noted above, the veteran's disability is to be rated as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  The evidence does not show (nor has the veteran 
even complained of) either voiding dysfunction or renal 
dysfunction.  In addition, the disability has not caused any 
functional limitations or required any treatment.  The Board 
acknowledges the veteran's complaint of occasional pain; but 
also notes the fact that the disability is asymptomatic most 
of the time.  In any case, in the absence of either voiding 
dysfunction or renal dysfunction, a compensable rating is not 
warranted.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a compensable rating for a right testicle growth 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

Allergic rhinitis
The veteran's service-connected allergic rhinitis has been 
rated by the RO under the provisions of Diagnostic Code 
6522.  Under this regulatory provision, a 10 percent rating 
is warranted for allergic rhinitis without polyps, but with 
greater than 50 percent obstruction of nasal passage on both 
sides or complete obstruction on one side.  A 30 percent 
rating is warranted for allergic rhinitis with polyps.  

The veteran underwent a VA examination in July 2004.  The 
veteran stated that he started having problems with his 
sinuses in 1990 and his condition has been the same ever 
since.  He reported flare-ups of his sinus condition in the 
spring and fall seasons, with occasional interference of 
breathing through his nose.  He denied any purulent 
discharge.  He had some allergic attacks associated with 
watery eyes, itchy eyes, itchy nose, and occasional sneezing 
attacks.  He denied any speech impairment.  Treatment 
consisted of Flonase nasal spray as needed in the spring and 
fall.  

Upon examination, the nose with nasal mucosa was mildly 
hyperemic with no crusting seen.  There was approximately 60 
percent obstruction noticed on the left nostril that was 
mostly due to hypertrophic turbinates and some nasal polyps 
noticed on the nasal mucosa.  There was no obstruction on the 
right side.  There was mild tenderness to deep palpation on 
both paranasal sinuses areas; but no pain to deep palpation 
in the front sinuses area.  The veteran was diagnosed with 
seasonal allergic rhinitis.  

The veteran underwent another VA examination in February 
2006.  He complained of seasonal symptoms consisting of 
occasional interference breathing through his nose (sometimes 
the right nostril, sometimes the left).  Symptoms usually 
last two to three days.  He denied any shortness of breath, 
purulent discharge, or speech impairment.  He did report 
frequent nasal congestion.  He treats him symptoms with 
Claritin as needed.  The condition does not incapacitate him.  

Upon examination, the nose and nasal mucosa were mildly 
hyperemic (right more than left).  There was no nasal 
obstruction in either nostril.  On the left, nose turbinates 
were approximately 20 percent obstructed.  There was no pain 
to deep palpation in any aspect of the frontal or paranasal 
sinuses area.  

In order to warrant a compensable rating, the veteran's 
allergic rhinitis must be manifested by a greater than 50 
percent obstruction of nasal passage on both sides or 
complete obstruction on one side.  At his July 2004 
examination his left nostril was 60 percent obstructed and 
his right nostril was not obstructed at all.  At his February 
2006 examination, the examiner stated that there was no nasal 
obstruction in either nostril; but that nose turbinates on 
the left were 20 percent obstructed.     

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a compensable rating for allergic rhinitis must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Reduced ratings

Gastroesophageal reflux disease (GERD)
The veteran was granted service connection for GERD with a 10 
percent disability rating, by way of an August 1997 RO rating 
decision.  The 10 percent rating was confirmed and continued 
in a September 2002 rating decision.  

The veteran filed him claim for an increased rating in April 
2004.  He underwent a July 2004 VA examination.  Based on the 
examination report, the RO decreased the veteran's rating to 
a noncompensable rating.  The veteran disagreed with the 
reduction in his March 2005 notice of disagreement.      

The Board notes that before a veteran's disability rating can 
be reduced, the veteran must be "notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefore, and will be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level."  38 C.F.R. § 3.105(e).   

In this case, the RO failed to provide the veteran with the 
appropriate notice.  Therefore, the Board finds that the 
veteran is entitled to have the 10 percent rating restored.    


ORDER

The veteran's 10 percent disability rating for GERD, which 
was reduced to a noncompensable rating, is restored effective 
April 29, 2004.

The remainder of the appeal is denied.


REMAND

In April 2004, the veteran filed a claim for a rating in 
excess of 10 percent for his service connected GERD.  The RO 
reduced the veteran's rating to a noncompensable rating.  In 
doing so, it consequently denied the veteran's claim for an 
increased rating.  Now that the Board has restored the 
veteran's rating to 10 percent, the RO should adjudicate the 
claim for a rating in excess of 10 percent.  

Accordingly, the case is REMANDED for the following action:

The RO should review the expanded record 
and adjudicate the issue on appeal.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


